PELLEGRINI, Judge,
dissenting.
I respectfully dissent. The issue before us is whether the Pennsylvania Human Relations Commission (Commission) properly denied the Court of Common Pleas of Erie County’s motion to dismiss a discrimination complaint filed against it by Gary Ison (Ison). Ison was employed by the Court of Common Pleas as a probation officer and, in his complaint, contended that he was dismissed because of his race in violation of Section 3 of the Pennsylvania Human Relations Act (Act)1 and not because of his alleged solicitation of sexual favors from the mother of one of his probationers. The majority reverses the Commission’s denial of the motion to *1316dismiss, holding that the Commission lacks jurisdiction over the complaint because allowing the Commission, an executive agency, to review the decision to discharge Ison, violates the doctrine of separation of powers embodied in Article V, Section 1 of the Pennsylvania Constitution.2 The Commission agrees that they have no jurisdiction over “confidential” employees of judges, i.e., those who are on the judges’ personal staff. See Commomvealth ex. reí. Gallas v. Pennsylvania Labor Relations Board, 161 Pa.Commonwealth Ct. 97, 636 A.2d 253 (1993).
Under the Constitution, the courts of this Commonwealth have “certain inherent rights and powers to do all such things as are reasonably necessary for the administration of justice.” Sweet v. Pennsylvania Labor Relations Board, 457 Pa. 456, 462, 322 A.2d 362, 365 (1974).3 The doctrine of separation of powers mandates that these powers of the judiciary not be encroached upon, policed or diminished by another branch of government. See Commonwealth ex. rel. Gallas v. Pennsylvania Labor Relations Board, 161 Pa.Commonwealth Ct. 97, 113, 636 A.2d 253, 261 (1993). A branch of government, including the judiciary, alleging that it has been intruded upon by another in violation of the separation of powers doctrine, must show how its authority has been encumbered. County of Allegheny v. Wilcox, 76 Pa.Commonwealth Ct. 584, 592-93, 465 A.2d 47, 52 (1983) (citing United States v. Nixon, 418 U.S. 683, 94 S.Ct. 3090 (1974)).
For an administrative agency such as the Commission to inquire into a judge’s motivation or any personnel action he or she takes involving an employee violates the separation of powers because it would unduly encumber the independence of the judiciary which has its own constitutionally mandated procedures to discipline judges. If a judge has committed an act that amounts to a violation of the law, the tribunal with the sole jurisdiction to adjudicate that conduct is the Court of Judicial Discipline as implemented by the recent amendments to Article V, Section 18(b) of the Pennsylvania Constitution. To hold that the Commission would have jurisdiction would mean that an “executive agency” would be able to judge judges, a result prohibited by the doctrine of separation of powers and impinging on the jurisdiction of the Court of Judicial Discipline.
Just because a person is, an employee of the “judiciary” does not mean that we should not allow the Commission to exercise jurisdiction. There are numerous individuals who work for the “court”' — -probation officers, counselors, clerks, data processors — who support the work of the courts but have no professional contact with any judge. While not disagreeing that if it were to hear complaints involving confidential employees that would violate the separation of powers doctrine, the Commission argues that if it had jurisdiction over complaints filed with it by all non-confidential employees such as those mentioned previously, the doctrine would not be violated because the exercise of such jurisdiction would have no impact on core judicial functions.
*1317I believe the balancing test we employed in Gallos is useful. In Gallas, we held that application of the Pennsylvania Employee Relations Act (Act 195) to certain judicial employees was constitutional because its exemption of “confidential employees”4 from the collective bargaining process avoided a separation of powers violation. Because of judicial secretaries’ and judicial tipstaves’ access to the individual judges’ private chambers and personal files, the fact that they were accountable to, rewarded, sanctioned or disciplined by that judge and each individual judge had an unlimited prerogative to hire or fire them,5 we held that judicial secretaries and judicial tipstaves were confidential employees and, thus, could not be included in the bargaining unit. The other employees not accountable to, hired or fired by the judges could be included in the collective bargaining unit, because review by the Pennsylvania Labor Relations Board of an employment action regarding these employees would not involve reviewing the judges’ decisions about their personal staff. Exempting confidential employees from collective bargaining maintained the balance between the right of public employees to be represented and engaged in collective bargaining and the preservation of the independence of the judiciary. Gallas at 114, 636 A.2d at 262; see also Wilcox (holding that review of salary differentials between female district justice secretaries and male district justice night clerks by the Commission was not a violation of separation of powers, because an order requiring equalization of pay scales did not direct the Court of Common Pleas to hire anyone into a confidential employee position or to fire such an employee).
Employing the Gallos balancing test, I believe the Commission’s suggestion that only confidential employees are the ones we have jurisdiction over is much too narrow. While we only excised “confidential employees” from unionization, the consideration is different in a complaint brought before the Commission. The former involves a collective bargaining scheme while the latter involves judges whose conduct is unlawful under the act. If an employee is not “confidential” but a judge directly takes a personnel action against that employee, then the Commission would again be in the position to judge a judge’s conduct. Because that would affect the independence of the judiciary, I believe that allowing the Commission to hear complaints against judges, even though they may involve non-confidential employees, is constitutionally inappropriate.
However, again employing the Gallas balancing test, I would allow the Commission to hear a complaint brought by a court employee involving a personnel action by his or her non-judge supervisor or co-worker. When a judge has taken no action against an employee other than to ministerially approve a personnel action taken by that employee’s supervisor, there is no impingement on judicial power when the Commission reviews an allegation that a judicial employee other than a judge unlawfully discriminated against that employee. Moreover, auguring in favor of allowing the Commission to hear complaints is that courts have not implemented a procedure to hear those complaints involving unlawful discrimination by court employees other than judges. Just as in Gallas, we balanced the interests of employees to organize with the independence of the judiciary, the framework set forth here takes into consideration the rights of employees not to be unlawfully discriminated against but preserves the core functions of the judiciary from administrative intrusion.
To make clear my proposed holding that a judge’s conduct cannot be reviewed by an administrative agency and to avoid administrative creep — if it is necessary to inquire into the motivation, thought process, conduct or any action of a judge, I would hold any *1318complaint brought before the Commission triggering such review must be dismissed. Moreover, the Commission has no jurisdiction to order discovery from a judge or question any party regarding a judge’s conduct. Otherwise, separation of powers is implicated and the method of relief available to an employee alleging discrimination is the Court of Judicial Discipline. However, just as we permitted non-confidential employees to be unionized in Gallas, we will permit the Commission to hear complaints of unlawful discrimination by non-judge judiciary managers and employees or the result of non-judge policies.
Here, Ison has asserted his right to be free from discrimination in employment on the basis of race pursuant to Section 3 of the Act, 43 P.S. § 953. Nothing in the complaint implicates the conduct of any judge. In the motion to dismiss before us, as the Commission points out, no evidence has been presented regarding whether probation officers are under the direct supervision of the judges of the common pleas comí; or that one of its judges was directly involved in the decision to discharge Ison.
Accordingly, I would affirm the order of the Commission denying the Court of Common Pleas’ motion to dismiss.

. Act of July 23, 1970, P.L. 563, 43 P.S. § 1101.301(13).


. Article V, Section 1 provides:
The judicial power of the Commonwealth shall be vested in a unified judicial system....


. [T]he term "inherent powers” has been employed in three general fashions. The first ... use of inherent powers, which might be termed irreducible inherent authority, encompasses an extremely narrow range of authority involving activity so fundamental to the essence of a court as a constitutional tribunal that to divest the court of absolute command within this sphere is really to render practically meaningless the terms 'court' and 'judicial power'.... The second and most common use of the term 'inherent power' encompasses those powers sometimes said to arise from the nature of the court, ... but more often thought to be the powers 'necessary to the exercise of all others.' Here courts are referring to powers implied from strict functional necessity.... Historically, [the Supreme Court] has viewed this particular power as ‘essential to the administration of justice,’ and absolutely essential for the functioning of the judiciary.... The third form of authority subsumed under the general term inherent power implicates powers necessary only in the practical sense of being useful ... in the pursuit of a just result. Eash v. Riggens Trucking, Inc., 1ST F.2d 557, 562-63 (3rd Cir.1985) (citations omitted). See also Felix F. Stumpf, Inherent Powers of the Courts, Sword and Shield of the Judiciary (The National Judicial College 1994).


. Section 4(b) of the Act of October 27, 1955, P.L. 744, as amended, 43 P.S. § 954(b).


. Section 2301(a)(1) of the Judicial Code, 42 Pa.C.S. § 2301(a)(1), provides:
Judges and district justice may appoint and fix the duties of necessary personal staff.
[[Image here]]